COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:      Mark Leach and Bryan Benoit v. Triple-S Tube Supply, LP

Appellate case number:    01-19-00773-CV

Trial court case number: 2019-26257

Trial court:              61st District Court of Harris County

       Appellee has filed a motion to dismiss the appeal for want of prosecution, in part because
appellants have not filed a docketing statement. Once an appeal has been assigned to this Court,
the appellant must file a docketing statement. See TEX. R. APP. P. 32.1. The form may be found on
this Court’s website.
       Accordingly, the Court directs appellants to file a docketing statement within 10 days of
the date of this order.
       It is so ORDERED.

Judge’s signature: ______/s/ Richard Hightower___
                    Acting individually  Acting for the Court


Date: __January 23, 2020___